Citation Nr: 0331502	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  96-45 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash 
(fungus) of the feet. 

2.  Entitlement to service connection for arthritis of the 
lower back and upper joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty from September 1965 to 
August 1969.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and September 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the veteran's claims 
for service connection for a skin disorder of the feet, and 
service connection for arthritis of the back and upper 
joints.

In May 2003, the veteran submitted a request for a personal 
hearing before a RO Decision Review Officer at the local VA 
office.  The file was received at the Board in June 2003.  As 
such a remand is necessary for the RO to schedule the veteran 
for a hearing at the RO.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
personal hearing in accordance with 
applicable procedures.  As appropriate, 
the veteran should be informed of the 
time and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


